Title: From Alexander Hamilton to John Chaloner, [17–]18 May 1784
From: Hamilton, Alexander
To: Chaloner, John


[New York] May [17–]18th. 1784
Dr Sir.
By this post will come to you a letter from General Schuyler, in which you will perceive he has desired me to draw upon you for a sum of money. The object is to pay for a lot purchased for Mr Carter. The amount of the sum wanted is £2800 this Currency. A bill upon Philadelphia cannot be sold here ⟨without⟩ considerable discount. I am therefore to request you will forward it by trusty persons coming on to this city. Seven hundred pounds are immediately wanted for a first payment. The residue you can send on, a little more at your leisure, but the whole as speedily as convenient. Pray Mr Dear sir, Let this matter engage your particular attention; for we may otherwise lose the lot—which is deemed a very beneficial purchase and will peculiarly suit Mr. Church.
If you have not yet done it you will please to vest the two thousand dollars in your hands in the dividend account in bank shares for Mr Church.
I wish much to hear from you on the present situation of the bank. What has occasioned the late embarrassments. How far they are surmounted &c. What is the present plan of voting. How the new shares sell &c.
Do me the favour to inquire of Mr. Oster who committed to his care the box for Mrs. H—as she has received no letter respecting it.
Mrs. H joins in Compliments to Mrs. C.    Believe me to be very truly Yr Obed ser
A Hamilton
May 17th. 1784
Mr. Chaloner
